105 F.3d 665
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Socorro Del C. GUTIERREZ-CALERO, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 95-70603.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 12, 1996.*Decided Jan. 2, 1997.

Before:  PREGERSON, D.W. NELSON, and O'SCANNLAIN, Circuit Judges.


1
ORDER**


2
The judgment of the Board of Immigration Appeals is affirmed.  The Board did not abuse its discretion by denying Petitioner's application for suspension of deportation.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a) and 9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3